1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DENI LAMONT PAULK II,
                                                Case No. 5:19-cv-01506-FMO (GJS)
12                 Petitioner
13           v.                                 JUDGMENT
14    UNKNOWN,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition With Prejudice For
19   Untimeliness; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
22
23   DATED: October 9, 2019.
24
25                                          _____/s/___________________________
                                            FERNANDO M. OLGUIN
26                                          UNITED STATES DISTRICT JUDGE
27
28
